                Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 1 of 13




1
2
3
4                                       UNITED STATES DISTRICT COURT
5                                    NORTHERN DISTRICT OF CALIFORNIA
6                                                              )
     OYSTER OPTICS, LLC,                                       ) Case Number: 4:17-cv-05920-JSW
7
                                                               )
8                                                              ) JOINT CASE MANAGEMENT
              Plaintiff,                                       ) STATEMENT & [PROPOSED] ORDER
9                                                              )
                                                               )
10
              vs.                                              )
11                                                             )
     CIENA CORPORATION,                                        )
12                                                             )
              Defendant.                                       )
13
                                                               )
14                                                             )

15
              The parties to the above-entitled action jointly submit this JOINT CASE
16
     MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All
17
     Judges of the Northern District of California and Civil Local Rule 16-9.
18
19
     1. Jurisdiction & Service
20   The basis for the court’s subject matter jurisdiction over plaintiff’s claims and defendant’s counterclaims, whether
     any issues exist regarding persona jurisdiction or venue, whether any parties remain to be served, and, if any
21   parties remain to be served, a proposed deadline for service.

22    This Court has subject matter jurisdiction over Plaintiff Oyster Optics, LLC’s (“Oyster”)

23    claims against Defendant Ciena Corporation (“Ciena”) for patent infringement pursuant to 28

24    U.S.C. §§ 1331 and 1338(a). No issues exist regarding personal jurisdiction or venue, and all

25    parties have been served.

26   2. Facts
     A brief chronology of the facts and a statement of the principal factual issues in dispute.
27
28
                                                         Page 1 of 13
     Form updated May 2018
              Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 2 of 13




1     PLAINTIFF’S STATEMENT: Oyster is the legal owner of U.S. Patents Nos. 7,620,327 (“the
2     ’327 patent”), 8,374,511 (“the ’511 patent”), and 8,913,898 (“the ’898 patent”) (collectively, the
3     “Asserted Patents”). The Asserted Patents present specific improvements to fiber optics
4     telecommunications systems.
5            Defendant Ciena infringes the Asserted Patents by making, using, selling, and/or offering

6     to sell their accused fiber optics telecommunications systems and components thereof. Ciena

7     actively induces its customers to infringe the Asserted Patents. Oyster has suffered and will

8     continue to suffer severe competitive harm, irreparable injury, and significant damages as the

9     direct and proximate result of Ciena’s conduct, and Oyster is therefore entitled to damages of

10    no less than a reasonable royalty, preliminary and permanent injunctive relief, attorney’s fees,

11    and such other and further relief as the Court may deem to be just and proper.

12    DEFENDANT’S STATEMENT:                  Oyster filed a Complaint against Ciena for Patent

13    infringement in the Eastern District of Texas. (Dkt. No. 1 (E.D. Tex. 2:16-cv-1300).) The same

14    day, Oyster filed eight other patent infringement cases in Texas alleging infringement of some

15    or all of the same asserted patents. The Texas court consolidated the Ciena case with other

16    pending cases filed by Oyster. (Dkt. Nos. 23, 96 (E.D. Tex. 2:16-cv-1302).) Thereafter, Ciena

17    filed a Motion to Dismiss or in the Alternative Transfer Based on Imporper Venue and

18    convenience. (Dkt. No. 35 (E.D. Tex. 2:16-cv-1300).) On September 22, 2017, the Texas court

19    ordered the case against Ciena transferred to this Court.

20           Between September 21, 2017 and December 1, 2017, Ciena filed five IPR petitions

21    against the asserted claims of the Patents-in-Suit, resulting in the cancellation of all but two

22    dependent claims of the ’511 patent, and rejection of Oyster’s claim construction of a crucial

23    term in the ’327 patent. Nokia of Am. Corp. v. Oyster Optics, LLC, IPR 2017-02146, Paper 40

24    at 56 (P.T.A.B. Feb. 13, 2019); Alcatel-Lucent USA Inc. v. Oyster Optics, LLC, IPR2017-02173,
      Paper 12 at 14 (P.T.A.B. May 1, 2018).
25
             On May 22, 2018, Oyster entered into a Settlement and License Agreement with Fujitsu,
26
      one of the defendants in the Texas case. (Dkt. No. 77-9) Among other things, the Fujitsu
27
      Agreement provides Fujitsu and its customers a broad release of patent infringement claims for
28
                                                Page 2 of 13
     Form updated May 2018
               Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 3 of 13




1     past sales. (Id. ¶¶ 1.2, 1.3, 3.1, 4.1) On July 20, 2018, the remaining Texas defendants moved
2     for partial summary judgment on the basis that they are customers of Fujitsu’s and thus Oyster’s
3     Settlement and License Agreement with Fujitsu has released them of all claims of infringement
4     as to products that contain one or more of the released Fujitsu products. (Dkt. No. 864 (E.D.
5     Tex. 2:16-cv-1302) at 2.) On August 31, 2018, the Texas court granted the defendants’ motion

6     for partial summary judgment. (Id. at 17-18) Like the Texas defendants, Ciena is also a customer

7     of Fujitsu’s, and a substantial majority of the Accused Products in this case contain the released

8     Fujitsu products. (Dkt. No. 77-6 ¶¶ 2-8.)

9         Ciena denies infringement of any asserted patent and the evidence will establish that Ciena

10    likewise does not induce infringement. Ciena further denies that any asserted patent is valid.

11
12   3. Legal Issues
     A brief statement, without extended legal argument, of the disputed points of law, including reference to specific
13   statutes and decisions.

14    Subject to and without waiving their respective positions and arguments, the parties assert that

15    the disputed points of law include at least the following:

16        A. The proper construction of the asserted claims of the Asserted Patents;

17        B. Whether Oyster’s claims are barred, in whole or in part, by any defenses asserted by

18             Ciena;

19        C. Whether Ciena directly infringes the Asserted Patents under 35 U.S.C. § 271(a);

20        D. Whether Ciena induces the infringement of the Asserted Patents under 35 U.S.C.

21             § 271(b);

22        E. Whether Oyster is entitled to damages, costs, expenses, and prejudgment interest, and

23             the extent thereof; and

24        F. Whether Oyster is entitled to attorneys’ fees under 35 U.S.C. § 285, and the extent

25             thereof.
      Each party reserves its right to raise or dispute issues not identified in the foregoing list.
26
27
28
                                                        Page 3 of 13
     Form updated May 2018
               Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 4 of 13




1    4. Motions
     All prior and pending motions, their current status, and any anticipated motions.
2
      The most recent prior motion before the Court was Oyster’s Motion to Lift Stay (Dkt. No. 70),
3
      which the Court granted on Sept. 23, 2019 (Dkt. No. 84). There are no motions currently
4
      pending before the Court. The parties anticipate filing claim construction briefs and motions
5
      for summary judgment or other dispositive motions, pursuant to Patent L.R. 4-5 and the
6
      Court’s Standing Order for Patent Cases.
7
     5. Amendment of Pleadings
8    The extent to which parties, claims, or defenses are expected to be added or dismissed and a proposed deadline for
     amending the pleadings.
9
      PLAINTIFF’S STATEMENT: Oyster does not presently anticipate adding or dismissing any
10
      parties or claims. However, Oyster reserves the right to amend its complaint if facts justifying
11
      such amendment are uncovered during the course of discovery.
12
      DEFENDANT’S STATEMENT: Ciena reserves the right to amend its pleadings in light of
13
      the discovery to be taken in this case or related discovery that has occurred in the Eastern
14
      District of Texas subsequent to the transfer and stay orders. Ciena has not actively participated
15
      in the Eastern District of Texas discovery, which the parties completed in the end of December
16
      2017. Discovery in that case could provide information relevant to additional claims and/or
17
      defenses, including without limitation allegations of inequitable conduct.
18
     6. Evidence Preservation
19   A brief report certifying that the parties have reviewed the Guidelines Relating to the Discovery of Electronically
     Stored Information (“ESI Guidelines”), and confirming that the parties have met and conferred pursuant to Fed. R.
20   Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
     reasonably evident in this action. See ESI Guidelines 2.01 and 2.02, and Checklist for ESI Meet and Confer.
21
      The parties certify that they have reviewed the ESI Guidelines and have met and conferred
22
      pursuant to Federal Rule 26(f) regarding reasonable and proportionate steps taken to preserve
23
      evidence relevant to the issues reasonably evident in this action. Given the early stage of this
24
      action, the parties are still assessing their positions regarding an agreement to govern the
25    discovery and production of Electronically Stored Information and will continue to work in
26    good faith to come to a mutual agreement.
27   7. Disclosures
     Whether there has been full and timely compliance with the initial disclosure requirements of Fed. R. Civ. P. 26 and
28   a description of the disclosures made. For ADA and employment cases, see General Order Nos. 56 and 71.

                                                       Page 4 of 13
     Form updated May 2018
               Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 5 of 13




1     The parties served their initial disclosures in this case on May 8, 2017. Ciena believes that
2     Oyster should update infringement contentions within 30 days of CMC conference and Ciena
3     should update invalidity contentions with 60 days of the CMC conference.
4    8. Discovery
     Discovery taken to date, if any, the scope of anticipated discovery, any proposed limitations or modifications of the
5    discovery rules, a brief report on whether the parties have considered entering into a stipulated e-discovery order, a
     proposed discovery plan pursuant to Fed. R. Civ. P. 26(f), and any identified discovery disputes.
6
      Prior to this case’s transfer to the Northern District of California, the parties propounded
7
      written discovery requests and timely served responses as required. The parties anticipate that
8
      further discovery will include mandatory Rule 26 disclosures, written discovery, depositions,
9
      third-party discovery, and expert witness discovery. The scope of anticipated discovery will
10
      include issues relating to the allegations in Oyster’s complaint and any defense or
11
      counterclaim pleaded by Ciena.
12
               The parties agree that fact discovery shall be conducted without phases, except as
13
      specifically provided in any stipulated production protocol for ESI. The parties agree that fact
14
      discovery shall be conducted in accordance with the Federal Rules of Civil Procedure, the
15
      Local Rules of the Northern District of California, and the Court’s orders, subject to the
16
      following specifically identified modifications. The parties specifically agree that the
17
      Discovery Order entered in the Eastern District of Texas (Case No. 2:16-cv-01302-JRG, Dkt.
18
      No. 76) shall be superseded entirely and shall be of no effect in this action.
19
      Modifications to Discovery Under the Federal Rules of Civil Procedure and Local Rules
20
               1. Depositions
21
               The default limitation of ten depositions per side provided by Federal Rule of Civil
22
      Procedure 30(a)(2)(A)(1) shall apply. Expert depositions shall be excluded from this
23    limitation. There shall be a presumptive seven-hour limit for all individual and third-party
24    depositions. With respect to third-party witnesses, the participating parties shall meet and
25    confer to discuss how to divide the time on the record between the parties
26             Expert depositions will be limited to one seven-hour deposition per topic on which the
27    expert offers opinions (e.g., infringement, non-infringement, validity, invalidity, damages).
28
                                                        Page 5 of 13
     Form updated May 2018
               Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 6 of 13




1              The parties may seek leave of the Court to take additional depositions or to extend the
2     time required for depositions of expert depositions, on a showing of good cause, consistent
3     with the Court’s orders.
4              2. Expert Discovery
5              The parties agree that no notes, drafts, or other types of preliminary written work by or

6     for experts concerning the subject matter of this civil action or the Asserted Patents shall be the

7     subject of discovery or inquiry at trial. The parties further agree that no communications,

8     whether written or oral, between or among any expert(s) and counsel for the party retaining

9     said expert(s) concerning the subject matter of this civil action or the Asserted Patents shall be

10    the subject of discovery or inquiry at trial. Materials, communications, and other information

11    exempt from discovery pursuant to this paragraph shall be treated as attorney work product for

12    the purposes of this litigation. This paragraph shall not apply to any communications or

13    documents (including messages, notes, drafts, or other types of preliminary written work) on

14    which the expert relied or intends to rely in forming his or her opinion as expressed in an

15    affidavit, report, or testimony in connection with this action. Such communications or

16    documents shall be subject to discovery and, to the extent otherwise admissible, to inquiry at

17    trial.

18             3. Protective Order

19             The parties will meet and confer in good faith to draft a mutually agreeable protective

20   order and shall submit a proposed protective order within 30 days of the Court’s issuance of a

21   case management scheduling order. Until the Court enters a protective order in this case,

22   however, the parties agree that pursuant to Patent L.R. 2-2 the confidentiality of discovery

23   materials will be governed by the authorized Northern District of California Interim Model

24   Protective Order for Patent Cases.
               4. Privilege Logs
25
               No party shall be required to log privileged materials that post-date the filing of
26
     Oyster’s complaint on November 24, 2016. Information concerning documents or things
27
     otherwise protected by the attorney-client privilege, work product doctrine, or other privilege
28
                                                  Page 6 of 13
     Form updated May 2018
                Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 7 of 13




1     or protection (“Privileged Materials”) that were created after November 24, 2016 does not
2     need to be included on any privilege log. In addition, Privileged Materials created by or on
3     behalf of litigation counsel, communications with litigation counsel, and internal
4     communications within a law firm or corporate legal department do not need to be included on
5     any privilege log, regardless of the date of their creation. Unless good cause is shown, this

6     includes materials prepared by or on behalf of the law firms representing the parties in their

7     capacity as counsel before the U.S. Patent and Trademark Office. The parties reserve the right

8     to request logs of Privileged Materials created after November 24, 2016 where good cause

9     exists.

10              5. Discovery Disputes

11              The parties have discussed and recognize that they are bound by the Court’s rules for

12    addressing discovery disputes as set forth in paragraph 8 of the Court’s Civil Standing Orders

13    regarding discovery disputes.

14   9. Class Actions
     If a class action, a proposal for how and when the class will be certified.
15
                Not applicable.
16
     10. Related Cases
17   Any related cases or proceedings pending before another judge of this court, or before another court or
     administrative body.
18
      The following cases are currently pending before other courts: Oyster Optics, LLC v. Alcatel-
19
      Lucent USA, Inc., Case No. 2019-01255 (Federal Circuit); Oyster Optics, LLC v. Cisco
20
      Systems, Inc., Case No. 19-1257 (Federal Circuit); Oyster Optics, LLC v. Infinera
21
      Corporation, Case No. 19-2178 (Federal Circuit); Nokia of America Corporation et al. v.
22
      Oyster Optics, LLC, Case No. 2:2018-cv-00391 (Eastern District of Texas); Oyster Optics,
23    LLC v. Infinera Corporation, Case No. 2:18-cv-00206 (Eastern District of Texas); Oyster
24    Optics, LLC v. Infinera Corporation et al., Case No. 2:19-cv-00257 (Eastern District of
25    Texas).
26
27
28
                                                         Page 7 of 13
     Form updated May 2018
                Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 8 of 13




1    11. Relief
     All relief sought through complaint or counterclaim, including the amount of any damages sought and a description
2    of the bases on which damages are calculated. In addition, any party from whom damages are sought must describe
     the bases on which it contends damages should be calculated if liability is established.
3
      PLAINTIFF’S STATEMENT: Oyster seeks compensatory damages in an amount to be
4
      proven at trial but in no event less than a reasonable royalty; preliminary and permanent
5
      injunctive relief against Ciena; a finding that this case is exceptional under 35 U.S.C. § 285
6
      and that Oyster should be awarded its attorneys’ fees; an award of prejudgement and post-
7
      judgment interest, costs, and other expenses; and such other and further relief as the Court may
8
      deem to be just and proper.
9
                Pursuant to Patent L.R. 2-1(b), Oyster states that it is unable to provide an estimate of
10
      the damages range expected for the case. To generate such an estimate, Oyster will require
11
      information from Ciena about its revenue attributable to the Accused Products. In addition,
12
      Oyster will require information from Ciena about factors relevant to a hypothetical
13
      negotiation, including but not limited to Ciena’s patent licensing practices and history. Oyster
14
      trusts that Ciena will produce such information promptly during the discovery process and
15
      expects thereafter to be able to produce a non-binding, good-faith estimate of the damages
16
      range.
17
      DEFENDANT’S STATEMENT: Ciena requests the Court to enter judgment in its favor as
18
      follows: (1) that the Court find and declare that Oyster released Ciena from all claims of
19
      infringement as to Accused Products that contain Fujitsu products; (2) that the Court find and
20
      declare that the Patents-in-Suit are not infringed by Ciena; (3) that the Court find and declare
21
      that the Patents-in-Suit are invalid; (4) that the Court deem this an exceptional case under 35
22
      U.S.C. § 285 and award Ciena its costs and reasonable attorneys’ fees; and (5) that the Court
23    award Ciena any and all other further relief that the Court deems just and
24    proper.
25   12. Settlement and ADR
26   Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case, including which ADR process
     option the parties have selected and a proposed deadline, or if the parties do not agree, each party’s preferred
27   option and timing, in compliance with ADR L.R. 3-5. In addition, the parties should include a description of key
     discovery or motions necessary to position the parties to negotiate a resolution.
28
                                                       Page 8 of 13
     Form updated May 2018
               Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 9 of 13




1     Given the early stage of this action, the parties are still assessing the prospects for settlement
2     and the most appropriate ADR option. The parties will continue to work in good faith to reach
3     an agreement on an ADR plan.
4    13. Consent to Magistrate Judge For All Purposes
     Whether all parties will consent to have a magistrate judge conduct all further proceedings including trial and entry
5    of judgment. ____ YES __X_ NO

6     Ciena filed its notice of declination of magistrate judge jurisdiction on October 24, 2017.

7    14. Other References
     Whether the case is suitable for reference to binding arbitration, a special master, or the Judicial Panel on
8    Multidistrict Litigation.

9     The parties do not believe the case it suitable for reference to binding arbitration, a special

10    master, or the Judicial Panel on Multidistrict Litigation.

11   15. Narrowing of Issues
     Issues that can be narrowed by agreement or by motion, suggestions to expedite the presentation of evidence at trial
12   (e.g., through summaries or stipulated facts), and any request to bifurcate issues, claims, or defenses.

13    The parties will attempt to narrow issues by agreement and/or motion after discovery has

14    progressed. The parties will also seek to stipulate as to facts not reasonably in dispute. At a

15    later time, as discovery progresses, the parties will meet and confer to discuss limiting the

16    number of asserted claims and prior art references, if necessary. Ciena believes that early

17    narrowing of asserted claims would assist the parties and Court in this matter, and intend to

18    further meet and confer to discuss a potential set of mandated narrowing guidelines with

19    regard to asserted claims and prior art references.

20   16. Expedited Trial Procedure
     Whether this is the type of case that can be handled under the Expedited Trial Procedure of General Order 64,
21   Attachment A. If all parties agree, they shall instead of this Statement, file an executed Agreement for Expedited
     Trial and a Joint Expedited Case Management Statement, in accordance with General Order No. 64, Attachments B
22   and D.

23    The parties do not believe that this case can be handled under the Expedited Trial Procedure of

24    General Order 64, Attachment A.

25   17. Scheduling
     Proposed dates for completion of initial ADR session, designation of experts, discovery cutoff, hearing of dispositive
26   motions, pretrial conference and trial.

27    The parties’ specific scheduling proposals are indicated in Exhibit A. As to all deadlines not

28    specifically proposed in Exhibit A, the parties agree that deadlines in this action will be

                                                        Page 9 of 13
     Form updated May 2018
                Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 10 of 13




1     governed by the time limits specified in the Federal Rules of Civil Procedure, the Civil Local
2     Rules and Patent Local Rules of the Northern District of California, and the Court’s orders.
3    18. Trial
     Whether the case will be tried to a jury or to the court and the expected length of the trial.
4
      PLAINTIFF’S STATEMENT: Oyster has demanded a jury trial for its claims and
5
      anticipates that trial will take one week.
6
      DEFENDANT’S STATEMENT: Ciena agrees that the case will be tried to a jury. The
7
      length of the trial will depend on the parties’ pre-trial motions and the ability to narrow the
8
      issues.
9
     19. Disclosure of Non-party Interested Entities or Persons
10   Whether each party has filed the “Certification of Interested Entities or Persons” required by Civil Local Rule 3-15.
     In addition, each party must restate in the case management statement the contents of its certification by identifying
11   any persons, firms, partnerships, corporations (including parent corporations) or other entities known by the party
     to have either: (i) a financial interest in the subject matter in controversy or in a party to the proceeding; or (ii) any
12   other kind of interest that could be substantially affected by the outcome of the proceeding.

13    Oyster filed its disclosure of non-party interested entities or persons pursuant to Civil Local

14    Rule 3-15 on December 14, 2017 (Dkt. No. 45).

15   20. Professional Conduct
     Whether all attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for the
16   Northern District of California.

17    The parties certify that all their attorneys of record have reviewed the Guidelines for

18    Professional Conduct for the Northern District of California.

19   21. Other
     Such other matters as may facilitate the just, speedy and inexpensive disposition of this matter.
20
21
22    DATED: November 15, 2019                   By: /s/ Paul A. Kroeger
                                                     Marc A. Fenster (CA BN 181067)
23                                                   mfenster@raklaw.com
24                                                   Reza Mirzaie (CA BN246953)
                                                     rmirzaie@raklaw.com
25                                                   Paul A. Kroeger (CA BN 229074)
                                                     pkroeger@raklaw.com
26                                                   Neil A. Rubin (CA BN 250761)
27                                                   nrubin@raklaw.com
                                                     RUSS, AUGUST & KABAT
28
                                                         Page 10 of 13
     Form updated May 2018
             Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 11 of 13



                                     12424 Wilshire Boulevard, 12th Floor
1
                                     Los Angeles, CA 90025
2                                    Telephone: 310/826-7474
                                     Facsimile: 310/826-6991
3
                                     Attorneys for Plaintiff
4
                                     OYSTER OPTICS, LLC
5
      DATED: November 15, 2019   By: /s/ Blair M. Jacobs
6                                    Blair M. Jacobs
7                                    blairjacobs@paulhastings.com
                                     Christina A. Ondrick
8                                    christinaondrick@paulhastings.com
                                     PAUL HASTINGS LLP
9                                    875 15th Street, NW
10                                   Washington, DC 20005
                                     Telephone: (202) 551-1700
11                                   Facsimile: (202) 551-1705

12                                   Philip Ou (CA BN 259896)
13                                   philipou@paulhastings.com
                                     PAUL HASTINGS LLP
14                                   1117 S. California Avenue
                                     Palo Alto, CA 94304
15                                   Telephone: (650) 320-1800
16                                   Facsimile: (650) 320-1900

17                                   Attorneys for Defendant
                                     CIENA CORPORATION
18
19
20
21
22
23
24
25
26
27
28
                                       Page 11 of 13
     Form updated May 2018
             Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 12 of 13



                                      CERTIFICATE OF SERVICE
1
2           I hereby certify that the counsel of record who are deemed to have consented to
3    electronic service are being served on November 15, 2019, with a copy of this document via the
4    Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will be served
5    by electronic mail, facsimile transmission and/or first class mail on this same date.
6
7                                                  /s/ Paul A. Kroeger
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page 12 of 13
     Form updated May 2018
               Case 4:17-cv-05920-JSW Document 87 Filed 11/15/19 Page 13 of 13




1                                  CASE MANAGEMENT ORDER
2    The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved
3    as the Case Management Order for this case and all parties shall comply with its provisions. [In
4    addition, the Court makes the further orders stated below:]
5
6
7    IT IS SO ORDERED.

8     Dated:

9                                                UNITED STATES DISTRICT/MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               Page 13 of 13
     Form updated May 2018
